ON APPLICATION FOR SUPERVISORY WRIT AND/OR MOTION FOR REHEARING
BYRNES, Judge.
APPLICATION FOR SUPERVISORY WRIT AND/OR MOTION FOR REHEARING NOT CONSIDERED:
Because time for filing a motion for rehearing has elapsed, this court no longer has jurisdiction over this matter.
Lawsuits, including suits in Civil District Court, are public record and open for review. The instant case was submitted to this Court on May 3, 1990 and a decision was rendered on December 20, 1990. Counsel for Sewerage and Water Board (S & WB) failed to object or exercise his right to seek recusal during that time or subsequently to'file a timely motion for rehearing.
It should be noted that as owner of property in the City of New Orleans, Judge Byrnes engaged in services with the S & WB and has authorized opinions which included the reversal of lower court judgments and ruled in favor of the S & WB, specifically, Nuestadter v. Sewerage and Water Bd., 544 So.2d 1289 (La.App. 4th *800Cir.1989), and Carr v. Boh Bros. Const. Co., Inc., 557 So.2d 356 (La.App. 4th Cir.1990), writ denied, 559 So.2d 1353 (La.1990).
CIACCIO, J., concurs with reasons.
WILLIAMS, J., concurs with reasons assigned by CIACCIO, J.